45 F.3d 440NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Jerry S. MARSH, Plaintiff-Appellant,v.Gerald PFANNENSTIEL, Tim McGuire, Commerce City PoliceDepartment, Defendants-Appellees.
No. 94-1225.
United States Court of Appeals, Tenth Circuit.
Jan. 6, 1995.

ORDER AND JUDGMENT1
Before ANDERSON, BALDOCK, and BRORBY, Circuit Judges.2


1
The parties to this appeal are familiar with the underlying facts, and we will not repeat them here.  The district court, after adopting the recommendation of the United States magistrate judge, dismissed plaintiff's civil rights action filed pursuant to 42 U.S.C.1983.  On appeal, plaintiff complains of violation of his civil rights stemming from his arrest without probable cause and the unlawful search and seizure of his vehicle.


2
Our review of the district court's dismissal of plaintiff's 1983 claims is de novo.  Howard v. Dickerson, 34 F.3d 978, 980 (10th Cir.1994).  We have reviewed the record, and we agree with the district court that plaintiff's constitutional rights were not violated.  We hold that the district court's dismissal of plaintiff's claims was proper.


3
Plaintiff's motion to proceed in forma pauperis is GRANTED.  All other outstanding motions are DENIED.  The judgment of the United States District Court for the District of Colorado is AFFIRMED.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.R.App.P. 34(f) and 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument